Citation Nr: 1623224	
Decision Date: 06/10/16    Archive Date: 06/21/16

DOCKET NO.  14-16 483	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for left lower extremity pain and weakness to include as secondary to service-connected degenerative disc disease of the L5-S1 vertebrae.

2.  Entitlement to service connection for migraine headaches as secondary to service connected degenerative disc disease of the L5-S1 vertebrae.

3.  Entitlement to an evaluation in excess of 20 percent for degenerative disc disease of the L5-S1 vertebrae with limitation of motion.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

A. Rocktashel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1986 to May 1988.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

The issue of service connection for right leg pain and weakness was previously in appellate status.  In an April 2014 rating decision, the RO granted service connection with respect to this claim.  Therefore, it has been resolved and is no longer on appeal before the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997)

Additional evidence has been associated with the claims file since the last RO adjudication in April 2014.  This evidence is either duplicative of the evidence already of record, or it is not pertinent to the issues on appeal.  Thus, RO consideration of the evidence in the first instance is not necessary and the Board can proceed with adjudication of the case on the merits.  Although the Veterans Benefits Management System (VBMS) indicates service treatment records were received after the last RO adjudication, rating decisions prior to then list service treatment records in the evidence considered.  Therefore, the Board finds the VBMS receipt date is erroneous.  

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court of Appeals for Veterans Claims held that a total disability rating based on individual unemployability (TDIU) claim is part of a claim for a higher rating when such claim is raised by the record or asserted by the Veteran.  In this case, however, the record does not raise the issue of a TDIU, nor has the Veteran made such a claim.

The issues of service connection for migraine headaches and service connection for left lower extremity pain and weakness are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Degenerative disc disease of the lumbar spine is manifest by functional limitation of forward flexion 45 degrees or better.  Ankylosis of any portion of the spine, either favorable or unfavorable, has not been shown.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for degenerative disc disease of the lumbar spine have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5243-5237 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION


VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The VCAA applies to the instant claim. 

VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The duty to notify in this case was satisfied by a letter sent to the Veteran in October 2009.  The claim was last adjudicated in April 2014.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

In that regard, the Veteran's service treatment records, VA treatment records, private treatment records, and lay statements have been associated with the record.  

In November 2009 and February 2014, VA afforded the Veteran examinations with respect to his lumbar spine disability.  The VA examiners reviewed the evidence of record, considered the Veteran's history and statements, and described the disability in sufficient detail to rate the severity of the disability of his lumbar spine disability.  Therefore the Board finds that the Veteran has been provided an adequate medical examination in conjunction with his claim.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).




Rating Principles

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2015).  Ratings shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities may be assigned where the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2015).

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Although the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the present level of a claimant's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The United States Court of Appeals for Veterans Claims has held that "staged" ratings are appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App 119 (1999).  

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14.  However, separate evaluations for separate and distinct symptomatology may be assigned where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  Additionally, if two evaluations are potentially applicable, the higher evaluation is assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

In determining the disability evaluation, VA has a duty to acknowledge and consider all regulations that are potentially applicable based upon the assertions and issues raised in the record and to explain the reasons and bases for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In evaluating a claim, the Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1335 (2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a); Layno v. Brown, 6 Vet. App. 465, 470 (1994) (providing that a Veteran is competent to report on that of which he or she has personal knowledge).  

If the evidence is competent, the Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this regard, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995).

When all of the evidence is assembled, VA is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Evaluation of Degenerative Disc Disease

The Veteran's degenerative disc disease is evaluated as 20 percent disabling under Diagnostic Code (DC) 5243-5237, which evaluates intervertebral disc syndrome (IVDS) on the basis of a lumbosacral strain.  See 38 C.F.R. § 4.27 (2015) (use of hyphen in DCs).  The rating schedule provides that IVDS should be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating IVDS Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  In this case, the Veteran has denied that his IVDS has required bed rest prescribed by a physician.  The medical records contain no indication of bed rest prescribed by a physician.  Consequently, the Formula for Rating IVDS Based on Incapacitating Episodes is not for application.

Under the General Rating Formula for Diseases and Injuries of the Spine, a 10 percent evaluation is assigned for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees, or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees, or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour, or vertebral body fracture with loss of 50 percent or more of the height.

A 20 percent evaluation is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 percent evaluation is assigned for forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine.  A 40 percent evaluation is assigned for unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine, and a 100 percent rating is assigned for unfavorable ankylosis of the entire spine.  Note (5) to the General Rating Formula defines unfavorable ankylosis as including fixation of the spine or a portion thereof in flexion or extension, while fixation in a neutral position represents favorable ankylosis. 

In addition, Note (1) to the General Rating Formula provides that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, are to be evaluated separately, under an appropriate Diagnostic Code.  

Note (2) (See also Plate V.) provides that for VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion. 

On this record, a November 2009 VA spine examination revealed normal posture.  Gait was antalgic with a normal stance phase, bilaterally.  The Veteran was able to rise onto his toes with a complaint of pain.  He was able to rise onto his heels with a complaint of pain.  He was able to rise from a shallow squat with unsteadiness and a complaint of pain, and he was able to tandem walk with unsteadiness and a complaint of pain.  A Romberg test was negative for instability while standing with his feet together and eyes closed.

There was diffuse tenderness to palpation.  There was no palpable spasm.  Range of motion for forward flexion was from 0 to 60 degrees.  Pain began at 30 degrees of forward flexion.  Range of motion for extension was from 0 to 20 degrees.  Pain began at 10 degrees of extension.  Range of motion for lateral bending was from 0 to 20 degrees to the right and from 0 to 20 degrees to the left.  Pain began at 10 degrees of lateral bending to the right and 10 degrees of lateral bending to the left. Range of motion for lateral rotation was from 0 to 20 degrees to the right and from 0 to 20 degrees to the left.  Pain began at 10 degrees of lateral rotation to the right and 10 degrees of lateral rotation to the left.

The Veteran stated that his low back condition flared up by bending, lifting, walking and overuse; it was improved by rest and medication.  The Veteran reported pain at a 10/10 level during a flare-up.  Flare-ups lasted for 2-3 hours and occurred on a daily basis.  The Veteran reported that after repetitive use or during a flare up, the range of motion and function of his low back were additionally moderately more limited by pain, weakness, incoordination, fatigability, of which pain has the major functional impact.  The examiner stated that the report of functional loss on flare-up was based on the Veteran's report only.  The examiner found no objective finding of additional limitation of movement following brief repetitive use testing with 3 repetitions.

The examiner stated that the Veteran demonstrated that during a flare-up the effective functional range of motion for his lumbosacral spine was additionally limited to 0 to 45 degrees of flexion and 10 degrees of extension due to increased pain; the range of motion of the lumbar spine was also additionally limited to 0 to 10 degrees of lateral bending in each direction and to 0 to 10 degrees of lateral rotation in each direction due to increased pain.

Additionally, the Veteran reported incapacitating episodes over the prior year, however, he did not seek medical care during those episodes.  The Veteran denied the use of assistive devices for his low back condition. 

The February 2014 VA spine examination report revealed a diagnosis of IVDS.  The examiner noted residuals of right L5-S1 foraminotomy with degenerative disc disease L5-S1, and facet arthropathy L5- S1 with mild neural foraminal narrowing.

Initial range of motion testing revealed flexion ending at 65 degrees, with pain beginning at 55 degrees.  Extension ended at 15 degrees with pain beginning at 10 degrees.  Right and left lateral flexion and right and left lateral rotation ended at 20 degrees with pain beginning at 20 degrees.  The Veteran was able to perform repetitive use testing.  Post-test forward flexion ended at 60 degrees.  Post-test extension ended at 10 degrees.  Post-test right and left lateral flexion and right and left lateral rotation were unchanged.  Additional post-test functional loss contributing factors were less movement than normal, excess fatigability, disturbance of locomotion, interference with sitting, standing and/or weight bearing, and lack of endurance.  There was palpable tenderness over midline to right lower paravertebral L5-S1 area.  There was abnormal gait or abnormal spinal contour due to guarding.  Muscle strength was normal and there was no muscle atrophy.  Deep tendon reflexes were normal.  The sensory examination showed normal sensation to light touch on the right and left lower extremities.  The Veteran was unable to perform straight leg raises.  The Veteran reported radicular symptoms in the right lower extremity (for which he is now service-connected), but denied left lower extremity radicular symptoms.  The Veteran was noted to use a brace on an occasional basis to assist in locomotion.

Regarding flare-ups, the Veteran stated that prolonged sitting caused pain when standing up.  The Veteran reported right leg weakness and feeling like falling down.  At such times, he would feel bolt-like pain and would avoid weightbearing.  He stated he fell about 3 times last year for which he went to the emergency room.  During these episodes, he could not move around or attend classes, and he lay down to rest.  During these episodes he was unable to reach his shoes and his wife helped to remove his socks or shoes.  The Veteran denied a history of loss of control of bowel or bladder, and saddle anesthesia.  He also denied a history of doctor ordered complete bedrest.

As for VA treatment records, a February 2012 VA physical therapy note indicates lumbar flexion was 60 degrees with pain and a tortuous recovery.  Extension was 5 degrees with shooting pain down the leg.  

A May 2012 VA Pain Note indicates the Veteran's lumbar range of motion was within functional limits, except extension to 5 degrees only.  The note also indicates there was pain at the end of the range of motion in all directions.  A July 2012 VA treatment note indicates there was a limited range of motion of the back with no tenderness.

In light of the evidence above, the Board finds that an evaluation in excess of 20 percent for IVDS of the L5-S1 vertebrae is not warranted.  Range of motion tests during the November 2009 and February 2014 VA examinations resulted in limitation of forward flexion no worse than 60 degrees.  There was found no ankylosis, either favorable or unfavorable.  When considering functional loss due to flare-ups, the November 2009 VA examiner opined that the Veteran's functional loss due to pain during a flare-up would limit forward flexion to 45 degrees of motion.  As to functional limitation due to pain on motion, the November 2009 examiner noted the Veteran's pain on forward flexion began at 30 degrees of motion.  The February 2014 VA examination results showed pain beginning at 55 degrees of forward flexion.  VA treatment records show the Veteran had a tortuous recovery after forward flexion testing.  While the Veteran was noted to have pain beginning at 30 degrees of flexion in 2009, the record does not reflect that the Veteran's limited the Veteran's functional limitation to 30 degreess or less.  That is, even with consideration of his painful motion, the November 2009 examiner opined that the Veteran's flexion would be limited to 45 degrees during periods of flare-up.  

Therefore, with respect to the functional limitation of motion, including pain, repetitive use, and flare-ups, the Board finds that the disability picture more nearly approximates a limitation of forward flexion of 45 degrees.  This is based on the credibility and probative weight of the November 2009 examination report in which the examiner opined that functional flexion was 45 degrees.  The conclusion is also based on the loss of motion after repetitive use testing, which was no worse than 60 degrees.  The Board finds the VA examinations to be more credible and of greater probative weight than the Veteran's lay assertions because the examiners are professionals who are skilled and neutral.  In addition, the examiners conducted specific tests for limitation of motion versus generic lay statements in the record unsupported by clinical findings. 

A higher evaluation is also not warranted on the basis of ankylosis as there is no allegation of ankylosis and the objective medical evidence demonstrates ankylosis is not present.

As the preponderance of the evidence is against assignment of a higher disability evaluation, the benefit of the doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

In reaching its findings and conclusions, the Board has also considered whether the Veteran may be entitled to extraschedular ratings pursuant to 38 C.F.R. § 3.321 (2015).  In accordance with Thun v. Peake, 22 Vet. App. 111 (2008), there is a sequential three-step analysis to determine whether a case should be referred for extraschedular consideration.  Step one, is to determine whether the schedular rating adequately contemplates a claimant's disability picture.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate, then no referral to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for consideration of an extraschedular rating is required.  If the schedular criteria do not contemplate the claimant's level of disability and symptomatology and the schedular criteria are therefore found to be inadequate, then step two is to determine whether the claimant's disability picture is exceptional with related factors such as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular criteria.  If the disability picture meets the second step, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether an extraschedular rating is warranted. 

Regarding the first step of Thun, the Board finds that the rating criteria reasonably describe the Veteran's disability and symptomatology.  The Veteran has described symptomatology such as back pain, functional limitations, and loss of range of motion.  The Board has specifically considered the rating criteria addressing limitation of motion and functional impairment to include pain and limited motion.  Here the rating criteria clearly contemplate the Veteran's disability picture and higher schedular evaluations are available for greater levels of disability.  Therefore, the threshold factor for extraschedular consideration under step one of Thun has not been met, and the Board need not reach the second step of the Thun analysis.  As the disability picture is contemplated by the Rating Schedule, the assigned schedular ratings are, therefore, adequate.

Finally, the Board notes that, under Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional symptoms that have not been attributed to a specific service-connected disability.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  Consequently, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).


ORDER

An evaluation in excess of 20 percent for DDD of the L5-S1 vertebrae is denied.




REMAND

The Board finds that further development is required prior to adjudicating the Veteran's claims of service connection for migraine headaches and service connection for left leg pain and weakness.  See 38 C.F.R. § 19.9 (2015).  A February 2014 VA medical opinion held that it is less likely than not that the Veteran's headaches are due to or the result of his degenerative disc disease (DDD) L5-S1 and or surgery performed to treat that disability.  The examiner provided a rationale for the opinion as to headaches resulting from surgery, but did not provide a rationale for the opinion as to headaches resulting from DDD.  Although the examiner provided an opinion that side effects of gabapentin include headaches, such opinion does not cover whether spinal cord pathology or pain, etc., resulting from the DDD disability caused headaches.  On remand, a rationale for the opinion that headaches are not due to DDD is required.

Moreover, the examiner stated that the Veteran's current active problems do not show headaches.  Service connection, however, may be granted for a disability that was present during the appeal period, which in this case is since September 2009.  The record shows that in the November 2009 VA examination, the Veteran reported having headaches after his surgery.  An October 2012 VA treatment record notes the Veteran had headaches with gabapentin.  Finally, a February 2014 VA chiropractic note showed the Veteran complained of headaches.  These notes indicate complaints related to the claimed disability during the appeal period, and as such, render the previous opinion inadequate to the extent it was based upon a lack of a current disability.  On remand, a new opinion is warranted, and should also address aggravation of the headache disorder, rather than just causation of the headache disorder.

With respect to the left lower extremity claim, in the February 2014 VA peripheral nerves examination, the Veteran denied having a problem with his left lower extremity.  However, in December 2006 treatment records, the Veteran reported back pain radiating into both legs, difficulty ambulating, numbness of both legs, and intermittent weakness of both legs.  The record indicates the Veteran underwent a right-sided L5-S1 foraminotomy in May 2008.  A July 2009 VA treatment note indicated bilateral lower extremity muscle spasms for almost one hour, which the Veteran did not realize or feel.  Finally, a September 2012 Pain Note showed the Veteran reporting increased pain in his left sided buttock area.  These records indicate a possible current disability during the appeal period (September 2009 to the present).  Moreover, as the Veteran clearly complained of left lower extremity pain and weakness prior to the appeal period, the Board must explain whether or not there was a left lower extremity disability at the time he filed his claim.  Currently, the Board has insufficient medical information to do so.  On remand, the examiner should comment upon the left lower extremity symptoms prior to and during the appeal period when considering whether there is or has been (during the appeal period) a left lower extremity disability.

Additionally, the February 2014 VA peripheral nerves examination provided a positive nexus opinion for "the condition claimed."  The examiner did not distinguish between the left lower extremity and the right lower extremity.  Therefore, a clarification is necessary on remand.  

Accordingly, the case is REMANDED for the following action:

1.  Return the claims file to the examiner who conducted the February 2014 VA headaches examination, if available, to provide the following opinion: whether it at least as likely as not (50 percent probability or greater) that any headache disability identifiable during the appeal period (September 2009 to the present) is proximately due to, the result of, or aggravated by, the Veteran's service-connected lumbosacral spine disorder or treatment of it (including surgery and medications).  The examiner should consider the Veteran's complaints of headaches in the November 2009 VA examination and the October 2012 and February 2014 VA treatment records as credible for the purposes of this opinion.

A rationale for all opinions expressed should be provided.  If the examiner determines that an examination of the Veteran is necessary to provide the requested opinion, then such examination should be scheduled.  If the previous examiner is no longer available, then the requested opinion should be rendered by another qualified examiner.

2.  Return the claims file to the examiner who conducted the February 2014 VA nerves examination, if available, to provide the following opinions: 

a.  Whether there was a current left lower extremity disability present during the appeal period (September 2009 to the present), considering the December 2006, July 2009, and September 2012 VA treatment records noting left lower extremity symptoms.

b.  Whether it at least as likely as not (50 percent probability or greater) that any left lower extremity disability identifiable during the appeal period (September 2009 to the present) is proximately due to, the result of, or aggravated by, the Veteran's service-connected lumbosacral spine disorder or treatment of it (including surgery and medications).  

b.  Whether it is at least as likely as not (50 percent probability or greater) that any current disability of the left lower extremity identifiable during the appeal period (September 2009 to the present) arose during service or is otherwise related to service.

A rationale for all opinions expressed should be provided.  If the examiner determines that an examination of the Veteran is necessary to provide the requested opinion, then such examination should be scheduled.  If the previous examiner is no longer available, then the requested opinion should be rendered by another qualified examiner.

3.  If, upon completion of the above action, any benefit sought on appeal remains denied, the case should be returned to the Board after compliance with appellate procedure. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


